                    Case 1:19-mc-00145-TSC Document 397 Filed 01/12/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________
IN RE FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES
                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-MC-00145-TSC
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          COREY JOHNSON                                                                                                .


Date:          1/11/2021                                                                /s/ Andrew R. Beatty
                                                                                          Attorney’s signature


                                                                               Andrew R. Beatty (NY Bar #5440615)
                                                                                     Printed name and bar number
                                                                            Skadden, Arps, Slate, Meagher & Flom LLP
                                                                                      One Manhattan West
                                                                                      New York, NY 10001

                                                                                                Address

                                                                                   andrew.beatty@skadden.com
                                                                                            E-mail address

                                                                                          (212) 735-3278
                                                                                          Telephone number

                                                                                          (917) 777-3278
                                                                                             FAX number
